I respectfully dissent from the majority opinion based on the majority's holding that a complaint in replevin restores a person's right to possess or own property lawfully confiscated from a person under a legal disability.
The facts show the Lakewood Police lawfully confiscated twenty-nine (29) guns from Bernad's home based on Bernad's admission that he was under a legal disability and was prohibited from possessing firearms.
R.C. 2933.41(C) sets forth a two-pronged test to determine if a person loses ownership or possession of confiscated property:
    (C) A person loses any right he may have to possession of property if either of the following apply:
    (1) The property was the subject, or was used in a conspiracy or attempt to commit, or in the commission, of an offense other than a traffic offense, and such person is a conspirator, accomplice, or offender with respect to the offense:
    (2) When a court determines that the property should be forfeited because, in light of the nature of the property or the circumstances of such person, it is unlawful for him to acquire or possess the property.
The facts of the instant case as applied to the above statute, demonstrate Bernad qualifies under both prongs as he lost possession of his guns as soon as the guns were legally confiscated. First, Bernad was in unlawful possession of firearms because of a legal disability he was under based on a prior felony conviction for carrying a concealed weapon. Thus, Bernad was an offender because he violated R.C. 2923.13 ("Having Weapons While Under Disability") and the guns were "the subject" of an offense. Second, since Bernad was legally unable to possess the firearms, his circumstances dictated that he lost the right to possess the firearms. See Village of Chagrin Falls v. Loveman (1986),34 Ohio App.3d 212, 217, citing Dayton v. Boddie (1984), 19 Ohio App.3d 210,211 (circumstances include a person under a firearm restriction or a person under some sort of legal disability).
According to Black's Law Dictionary (5 Ed. 1979), at 1047, possession is defined as follows: "The detention and control, or the manual or ideal custody, of anything which may be the subject of property, for one's use and enjoyment, either as owner or as the proprietor of a qualified right in it, and either held personally or by another who exercises it in one's place and name. * * *" Possession includes the ownership of property. Brafford v. Calhoun (1943), 72 Ohio App. 333 ("[T]he right to possession follows ownership of all property capable of ownership"). *Page 357 
Applying the above analysis to the instant case, it is clear that at the moment the City of Lakewood lawfully confiscated the twenty-nine guns Bernad had in his possession while under a disability, he lost his right to possess or own those guns.
The majority states Bernad is entitled to the guns "because at the time he filed his writ of replevin, he established that his legal disability had been removed". Therefore, he "established an immediate right to the antique gun collection, and is entitled to return of his property". The majority, without citing any legal authority in support, equates the dismissal of a disability with re-establishing an immediate right to possession or ownership of earlier confiscated property. However, a possessor's right to property, where such property has been legally confiscated because the possessor was under a legal disability, is not restored merely because the possessor's disability is later removed. The scenario, established by the majority, creates a convoluted conundrum whereby ownership of contraband legally seized by the government may at some speculative time in the future have to be returned to its criminal owner.
I submit, that the possessory or ownership interest in property does not shift based on the legal status of the person who has been lawfully dispossessed of such property. As shown above, a person is divested of the right to possess or own lawfully confiscated property when that person violates R.C. 2933.41(C), as Bernad did by possessing firearms while under a disability. Merely because that person subsequently has restored a right to possess similar property, does not mean he is entitled to possess or own the earlier confiscated property. The majority is correct in stating a person who has had his disability removed may subsequently possess similar property, such as a gun collection, that he was formerly prohibited from possessing. However, the majority's reasoning is flawed when it holds that the restored right to possession applies to previously confiscated property. A change in status from a disabled to a non-disabled person does not restore the person's right to repossess the legally confiscated property. Once confiscated, the property owner loses the right to repossess or own the property and a complaint in replevin cannot restore this lost right. Ethiopian Zion, Etc. v. City of Miami Beach (1979),379 So.3d 925; Hutter v. City of Wickliffe (1983),7 Ohio Misc.2d 21. *Page 358